395 S.E.2d 675 (1990)
327 N.C. 426
Robert W. CLARK
v.
Joseph G. BROWN.
No. 317P90.
Supreme Court of North Carolina.
August 29, 1990.
Norma S. Harrell, Asst. Atty. Gen. for defendant.
Edward Connette, Charlotte, for plaintiff.

ORDER
Upon consideration of the petition filed by Defendant for Writ of Supersedeas and Temporary Stay of the judgment of the Court of Appeals, in this matter, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*676 "Stay dissolved, supersedeas denied. By order of the Court in conference, this the 29th day of August 1990."
Upon consideration of the petition filed by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 29th day of August 1990."